Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons For Allowance
Claims 1-9, 11-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first electromagnetic connector configured to form a first magnetic circuit portion, the first electromagnetic connector having a first core member and a coil disposed about the first core member, the coil configured to connect to an electrical circuit; and a second electromagnetic connector configured to form a second magnetic circuit portion, the second electromagnetic connector having a second core member and a plurality of coils disposed about the second core member, the first electromagnetic connector configured to mate with the second electromagnetic connector, the first core member and the second core member configured to couple the plurality of coils to the coil with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the first electromagnetic connector is mated with the second electromagnetic connector, the magnetic circuit configured to induce identical communications signals in a first coil of the plurality of coils and the coil when a second coil of the plurality of coils is energized.”.	Regarding claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first electromagnetic connector configured to form a first magnetic circuit portion, the first electromagnetic connector having a first core member and a coil disposed about the first core member, the coil configured to connect to the electrical circuit; and a second electromagnetic connector configured to form a second magnetic circuit portion, the second electromagnetic connector having a second core member and a plurality of coils disposed about the second core member, the first electromagnetic connector configured to mate with the second electromagnetic connector, the first core member and the second core member configured to couple the plurality of coils to the coil with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the first electromagnetic connector is mated with the second electromagnetic connector, the magnetic circuit configured to induce identical communications signals in a first coil of the plurality of coils and the coil when a second coil of the plurality of coils is energized.”.	Regarding claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first electromagnetic connector configured to form a first magnetic circuit portion, the first electromagnetic connector comprising a first core member and at least one coil disposed about the first core member, the at least one coil configured to connect to an electrical circuit; a backplane comprising a second electromagnetic connector, the second electromagnetic connector configured to form a second magnetic circuit portion, the second electromagnetic connector comprising a second core member and at least one coil disposed about the second core member; and a hub formed by mating the first electromagnetic connector with the second electromagnetic connector, the first core member and the second core member configured to couple the at least one coil of the industrial element to the at least one coil of the backplane with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the first electromagnetic connector is mated with the second electromagnetic connector, at least one of the at least one coil of the industrial element or the at least one coil of the backplane comprising a second coil, the magnetic circuit configured to induce a signal in the at least one coil of the industrial element and the at least one coil of the backplane when the second coil is energized.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838
/KYLE J MOODY/Primary Examiner, Art Unit 2838